UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD FROM TO . Commission File # 000-51055 RED MILE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 20-4441647 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4000 Bridgeway, Suite 101 Sausalito, CA 94965 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (415) 339-4240 (ISSUER TELEPHONE NUMBER) Securities registered pursuant to Section 12(b) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No [ X ] Number of shares of the registrant's common stock outstanding as of November 13, 2007 is: 15,952,005. Transitional Small Business Disclosure Format (check one) Yes o No [ X ] 1 Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 17 ITEM 3. CONTROLS AND PROCEDURES 23 PART II OTHER INFORMATION ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 29 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF DEBENTURE HOLDERS 30 ITEM 6. EXHIBITS 31 SIGNATURE PAGE 32 2 Part I. FINANCIAL INFORMATION ITEM 1. Financial Statements RED MILE ENTERTAINMENT, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, 2007 March 31,2007 Assets (Unaudited) Current assets: Cash and cash equivalents $ 2,471,724 $ 1,912,992 Accounts receivable, net of reserves of $553,072 and $265,765 1,580,561 245,843 Inventory, net 961,764 77,232 Prepaid expenses and other assets 30,148 302,431 Current portion of issuance costs on senior secured convertible debentures - 305,226 Software development costs and advanced royalties 5,309,749 6,072,849 Total current assets 10,353,946 8,916,573 Property and equipment, net 226,997 241,171 Long term portion ofissuance costs on senior secured convertible debentures, net - 176,321 Intangible assets, net 92,719 114,240 Other assets 427,055 313,244 Total assets $ 11,100,717 $ 9,761,549 Liabilities, and stockholders’ deficit Current liabilities: Accounts payable $ 1,318,175 $ 994,675 Accrued liabilities Deferred revenue 1,233,094 217,188 1,124,398 - Total current liabilities 2,768,457 2,119,073 Senior secured convertible debentures - 8,244,000 Total liabilities 2,768,457 10,363,073 Common stock, $0.01 par value, authorized 100,000,000 shares; 15,952,005 and 9,661,740 shares outstanding, respectively 159,520 96,617 Additional paid-in capital 36,242,170 16,518,164 Accumulated other comprehensive income 3,016 1,885 Accumulated deficit (28,072,446 ) (17,218,190 ) Total stockholders’ equity (deficit) 8,332,260 (601,524 ) Total liabilities and stockholders’ equity (deficit) $ 11,100,717 $ 9,761,549 The accompanying notes are an integral part of these unaudited condensed financial statements. 3 RED MILE ENTERTAINMENT, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, 2007 2006 Revenues, net $ 3,158,893 $ 284,903 Cost of sales 4,774,734 575,795 Gross margin (1,615,841 ) (290,892 ) Operating expenses Researchand development costs 442,066 104,990 General and administrative costs 773,628 635,576 Sales, marketing and business development costs 1,686,863 347,541 Total operating expenses 2,902,557 1,088,107 Net loss before other income (expense) and provision for income taxes (4,518,398 ) (1,378,999 ) Debt conversion inducement costs 4,318,286 - Beneficial debt conversion costs 662,902 - Interest income (expense), net 22,174 3,974 Net loss before income tax expense (9,477,412 ) (1,375,025 ) Income tax expense - - Net loss (9,477,412 ) (1,375,025 ) Accretion on redeemable convertible preferred stock - (38,586 ) Net loss attributable to common shareholders $ (9,477,412 ) $ (1,413,611 ) Net loss per common share, basic and diluted $ (0.65 ) $ (0.17 ) Shares used in computing basic and diluted loss per share 14,510,238 8,378,608 The accompanying notes are an integral part of these unaudited condensed financial statements. 4 RED MILE ENTERTAINMENT, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Six months ended September 30, 2007 2006 Revenues, net $ 3,433,315 $ 326,751 Cost of sales 5,027,243 613,255 Gross margin (1,593,928 ) (286,504 ) Operating expenses Researchand development costs 596,093 190,820 General and administrative costs 1,671,693 1,318,661 Sales, marketing and business development costs 1,922,294 579,485 Total operating expenses 4,190,080 2,088,966 Net loss before other income (expense) and provision for income taxes (5,784,008 ) (2,375,470 ) Debt conversion inducement costs 4,318,286 - Beneficial debt conversion costs 662,902 - Interest income (expense), net (89,060 ) 9,520 Net loss before income tax expense (10,854,256 ) (2,365,950 ) Income tax expense - - Net loss (10,854,256 ) (2,365,950 ) Accretion on redeemable convertible preferred stock - (69,474 ) Net loss attributable to common shareholders $ (10,854,256 ) $ (2,435,424 ) Net loss per common share, basic and diluted $ (0.90 ) $ (0.33 ) Shares used in computing basic and diluted loss per share 12,099,236 7,470,341 The accompanying notes are an integral part of these unaudited condensed financial statements. 5 RED MILE ENTERTAINMENT INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six months endedSeptember 30, 2007 2006 Cash flows from operating activities: Net loss $ (10,854,256 ) $ (2,365,950 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation …………… 99,179 44,603 Amortization of software development costs 2,199,540 166,175 Amortization of senior secured convertible debenture issuance costs 76,307 - Amortization of intangibles` 21,521 - Loss on disposal of assets…………… 1,970 - Impairment of inventory 13,083 6,550 Impairment of software development and licensing costs 1,608,542 437,027 Stock based compensation 238,875 80,463 Reserve for price protection and bad debt expense 287,307 84,011 Beneficial debt conversion costs 662,902 - Debt conversion inducement costs 4,318,286 - Changes in current assets and liabilities Accounts receivable (1,621,214 ) (140,673 ) Inventory (897,615 ) (121,335 ) Prepaid expenses and other current assets 271,474 (17,538 ) Software development costs (3,044,982 ) (2,484,857 ) Other assets - (46,371 ) Accounts payable 323,500 726,440 Accrued liabilities 263,977 (47,642 ) Deferred revenue 217,188 62,500 Net cash used in operating activities (5,814,416 ) (3,616,597 ) 6 Cash flows from investing activities: Sales of marketable securities - 10,313 Acquisition of property and equipment (86,859 ) (90,397 ) Cash paid for other investment (113,812 ) - Net Cash flows used in investing activities (200,671 ) (80,084 ) Cash flows from financing activities: Convertible debenture issuance costs (11,779 ) Proceeds from sales of preferred stockand warrants - 3,369,500 Cost of redeemable convertible preferred stock issuances - (165,624 ) Proceeds from sales of stock, net of costs 4,295,807 - Proceeds from issuance of convertible promissory notes, net of costs 2,277,000 - Net cash provided by financing activities 6,572,807 3,192,097 Effect of exchange rate changes on cash 1,012 703 Net increase (decrease) in cash 558,732 (503,881 ) Cash and cash equivalents, beginning of period 1,912,992 769,926 Cash and cash equivalents, ending of period $ 2,471,724 $ 266,045 Supplemental Disclosure of Non-Cash Financing Transactions Conversion of senior secured convertible debentures $ 8,244,000 - Accrued interest on senior secured convertible debentures $ 155,821 - Debt issuance costs related to the issuance of the senior secured convertible debentures $ 528,240 - Conversion of convertible promissory notes $ 2,400,000 - Relative fair value of warrants issued for conversion of promissory notes $ 662,902 - Accretion of redeemable convertible preferred stock - $ 69,474 Relative fair value of warrants issued for preferred stock - $ 423,788 Conversion of Series A Redeemable Convertible Preferred Stock, net of offering costs - $ 10,344,446 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 7 RED MILE ENTERTAINMENT, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business— Red Mile Entertainment, Inc. (“Red Mile” or “the Company”) was incorporated in Delaware in August of 2004. The Company is a developer and publisher of interactive entertainment software across multiple hardware platforms, with a focus on creating or licensing intellectual properties.The Company sells its games directly to distributors and retailers in North America. In Europe and Australia, the Company either sells its games directly to distributors or licenses its games with major international game co-publishers in exchange for payment to the Company of either development fees or guaranteed minimum payments. The guaranteed minimum payments are recoupable by the partner against amounts owed computed under the various agreements. Once the partner recoups the guaranteed minimum payments, the Company is entitled to additional payments as computed under the agreements. The Company operates in one business segment, interactive software publishing. Going Concern— The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. However, the Company has an accumulated deficit of $28,072,446 at September 30, 2007, and has incurred negative cash flows from operations since inception. The Company shipped its first products in August and September of 2005 generating its initial revenue. The Company expects that sales growth from existing as well as new products will continue. The continuation of the Company as a going concern is dependent upon the continued financial support of current shareholders, and new investors, of which management cannot make any assurances. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classifications of liabilities or any other adjustment that might result from these uncertainties. Basis of Presentation — The unaudited condensed consolidated financial statements of the Company have been prepared in accordance with the instructions for Form 10-QSB and Article 10 of Regulation SX. The 3/31/07 balance sheet was derived from audited financial statements filed with our 10-KSB as of 3/31/07 and therefore may not include all the information and disclosures necessary for a presentation of the Company’s financial position, results of operations and cash flows in conformity with generally accepted accounting principals in the United States of America. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair statement of the Company’s financial position, results of operations and cash flows. The results of operations for an interim period are not necessarily indicative of the results for the full year. The financial statements should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report on Form 10-KSB for the fiscal year ended March 31, 2007. On January 30, 2007 the company amended its Certificate of Incorporation to affect a 1 for 3 reverse stock split of the company’s common stock. The unaudited condensed consolidated financial statements for the current and prior periods have been adjusted to reflect the change in the number of shares. Principals of Consolidation— The consolidated financial statements of Red Mile include the accounts of the Company, and its wholly-owned subsidiaries, 2WG Media, Inc., Roveractive, Ltd. and Red Mile Australia Pty Ltd.All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include sales returns and allowances, price protection estimates, retail sell through estimates, provisions for doubtful accounts, accrued liabilities, estimates regarding the recoverability of advanced royalties, inventories, software development costs, long lived assets, estimates of when a game in development has reached technological feasibility and deferred tax assets. These estimates generally involve complex issues and require us to make judgments, involve analysis of historical and future trends, can require extended periods of time to resolve, and are subject to change from period to period. Actual results could differ materially from our estimates. Concentration of Credit Risk— Financial instruments which potentially subject us to concentration of credit risk consist of temporary cash investments and accounts receivable. During the periods ended September 30, 2007 and March 31, 2007, we had deposits in excess of the Federal Deposit Insurance Corporation (“FDIC”) limit at one U.S. based financial institution. At September 30, 2007 and March 31, 2007, Red Mile had uninsured bank balances and certificates of deposit totaling approximately $2,265,000 and $1,731,000, respectively. 8 Receivable Allowances – Receivables are stated net of allowances for price protection, returns, discounts and doubtful accounts. We grant price protection to, and sometimes allow product returns from our customers under certain conditions.Therefore, we record an allowance for price protection and returns at each balance sheet date.The provision related to this allowance is reported in net revenues.Price protection means credits relating to retail price markdowns on our products previously sold by us to customers.We base these allowances on expected trends and estimates of future retail sell through of our games.Actual price protection and product returns may materially differ from our estimates as our products are subject to changes in consumer preferences, technological obsolescence due to new platforms or competing products.Changes in these factors could change our judgments and estimates and result in variances in the amount of allowance required.If customers request price protection in amounts exceeding the rate expected and if management agrees to grant it, then we may incur additional charges against our net revenues. Intangible Assets — Intangible assets primarily consist of a website and customer list in conjunction with the acquisition of the assets of Rover Interactive.These intangible assets are being amortized by the straight-line method over their useful lives, ranging from 12 to 120 months.Amortization of these intangible assets totaled $10,760 and $21,521 for the three and six months ended September 30, 2007 and $0 and $0 for the three and six months ended September 30, 2006, respectively. Other Assets – Other assets consist primarily of our 18% equity investment in the outstanding shares of IR Gurus Pty Ltd, a developer of interactive video games headquartered in Melbourne, Australia. Inventories— Inventories, consisting primarily of finished goods and components, are made up of materials (including manufacturing royalties paid to console manufacturers), labor charges from third parties, and freight-in. Inventories are stated at the lower of cost or market, using the first-in, first-out method.The Company performs periodic assessments to determine the existence of obsolete, slow moving and non-saleable inventories, and records necessary provisions to reduce such inventories to net realizable value.We recognize all inventory reserves as a component of cost of goods sold.All inventories are produced by third party manufacturers, and substantially all inventories are located at third party warehouses on consignment. Software Development Costs and Advanced Royalties— Software development costs and advanced royalties to developers include milestone payments made to independent software developers and other third parties under development contracts and direct labor costs.Software development costs and advanced royalties also include license payments made to licensors of intellectual property we license. Software development costs are accounted for in accordance with Statement of Financial Standards No. 86, “Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed”. Software development costs are capitalized once technological feasibility of a product is established and such costs are determined to be recoverable. For products where proven technology exists, this may occur very early in the development cycle. Factors we consider in determining when technological feasibility has been established include (i) whether a proven technology exists; (ii) the quality and experience levels of the development studio developing the game; (iii) whether the game is a sequel to an already completed game which has used the same or similar technology; and (iv) whether the game is being developed with a proven underlying game engine. Technological feasibility is evaluated on a product-by-product basis. Capitalized costs for those products that are cancelled or abandoned are charged immediately to cost of sales. The recoverability of capitalized software development costs is evaluated based on the expected performance of the specific products for which the costs relate. Commencing upon a product’s release, capitalized software development costs are amortized to cost of sales using the greater of the ratio of actual cumulative revenues during the quarter to the total of actual cumulative revenues during the quarter plus projected future revenues for each game or straight-line over the estimated life of the product.For products that have been released in prior periods, we evaluate the future recoverability of capitalized amounts on a quarterly basis or when events or circumstances indicate the capitalized costs may not be recoverable. The primary evaluation criterion is actual title performance. Significant management judgments and estimates are utilized in the assessment of when technological feasibility is established, as well as in the ongoing assessment of the recoverability of capitalized development costs and advanced royalties.In evaluating the recoverability of capitalized software development costs and advanced royalties, the assessment of expected product performance utilizes forecasted sales amounts and estimates of additional costs to be incurred.If revised forecasted or actual product sales are less than and/or revised forecasted or actual costs are greater than the original forecasted amounts utilized in the initial recoverability analysis, the net realizable value may be lower than originally estimated in any given quarter, which could result in an impairment charge to cost of sales. Revenue Recognition— The Company’s revenue recognition policies are in accordance with the American Institute Of Certified Public Accountants (“AICPA”) Statement of Position (“SOP”) 97-2 “Software Revenue Recognition” as amended by SOP 98-9 “Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions”.SOP 81-1 “Accounting for Performance of Construction Type and Certain Production-Type Contracts”.Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements”, as revised by SAB No. 104, “Revenue Recognition”.EITF 01-09 “Accounting forConsideration Given by a Vendor to a Customer”, and FASB Interpretation No. 39 “Offsetting of amounts related to certain contracts an interpretation of APB No. 10 and FASB Statement No. 105. 9 We evaluate revenue recognition using the following basic criteria and recognize revenue when all four criteria are met: (i) Evidence of an arrangement: Evidence of an arrangement with the customer that reflects the terms and conditions to deliver products must be present in order to recognize revenue. (ii) Delivery: Delivery is considered to occur when the products are shipped and the risk of loss and reward has been transferred to the customer. At times for us, this means when the product has shipped to the retailer from the distributor that we sold to on consignment. (iii) Fixed or determinable fee: If a portion of the arrangement fee is not fixed or determinable, we recognize that amount as revenue when the amount becomes fixed or determinable. (iv) Collection is deemed probable: We conduct a credit review of each customer involved in a significant transaction to determine the creditworthiness of the customer. Collection is deemed probable if we expect the customer to be able to pay amounts under the arrangement as those amounts become due. If we determine that collection is not probable, we recognize revenue when collection becomes probable (generally upon cash collection). Product revenue, including sales to distributors, retailers, and co-publishers is recognized when the above criteria are met. We reduce product revenue for estimated future returns and price protection, which may occur with our distributors, retailers, and co-publishers. In the future, we may decide to issue price protection credits for either our PC or console products. When evaluating the adequacy of sales returns and price protection allowances, we analyze our historical returns, current sell-through of distributor and retailer inventory, historical returns on similar products, current trends in the video game market and the overall economy, changes in customer demand and acceptance of our products, and other factors.At September 30, 2007 and March 31, 2007, our returns and price protection reserves was $459,148 and $171,841, respectively. In North America, we primarily sell our games through distributors to retailers that both our internal and outsourced sales force and the distributors’ sales force generate orders from.These distributors will charge us a distribution fee based on a percentage of the prevailing wholesale price of the product. We record revenues net of these distribution fees. Red Mile may receive minimum guaranteed amounts from a co-publisher or distributor prior to delivery of the products. Pursuant to SOP 81-1, the completed contract method of accounting is used as these minimum guarantee amounts usually do not become non-refundable until the co-publisher or distributor accepts the completed product. These receipts are credited to deferred revenue when received. Revenues are recognized as the product is shipped and actual amounts are earned. Periodically, we review the deferred revenue and, when the product is no longer being actively sold by the co-publisher or distributor or when our forecasts show that a portion of the revenue will not be earned out, this excess is taken into revenue. For the three and six months ended September 30, 2007, no unearned fees were included in revenue. Reclassification – Certain prior period items have been reclassified to conform to the current period’s presentation. Foreign Currency Translation— The functional currency of our foreign subsidiary is its local currency. All assets and liabilities of our foreign subsidiary are translated into U.S. dollars at the exchange rate in effect at the end of the period, and revenue and expenses are translated at weighted average exchange rates during the period. The resulting translation adjustments are reflected as a component of accumulated other comprehensive income (loss) in shareholders’ equity. The functional currency of the Company’s assets and liabilities denominated in foreign currencies is the US dollar. Stock-Based Compensation Plans— On April 1, 2006, we adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) 123 (revised 2004), “Share-Based Payment” (the “Statement or “SFAS 123(R)”), requiring us to recognize expense related to the fair value of our stock-based compensation awards. Prior to April 1, 2006, the Company used the minimum value method in estimating the value of employee option grants as allowed by SFAS 123, amended by SFAS 148 “ Accounting for stock based compensation - transition and disclosure”. Accordingly, we have elected to use the prospective transition method as permitted by SFAS 123(R) and therefore have not restated our financial results for prior periods. Under this transition method, stock-based compensation expense for the three and six months ended September 30, 2007 includes compensation expense for all stock option awards granted subsequent to March 31, 2006 based on the grant date fair value estimated in accordance with the provisions of SFAS 123(R). We recognize compensation expense for stock option awards on a straight-line basis over the requisite service period of the award. In March 2005, the SEC issued SAB No. 107, which offers guidance on SFAS 123(R). SAB 107 was issued to assist preparers by simplifying some of the implementation challenges of SFAS 123(R) while enhancing the information that investors receive. SAB 107 creates a framework that is premised on two overarching themes: (a) considerable judgment will be required by preparers to successfully implement SFAS 123(R), specifically when valuing employee stock options; and (b) reasonable individuals, acting in good faith, may conclude differently on the fair value of employee stock options. Key topics covered by SAB 107 include valuation models, expected volatility and expected term. The Company is applying the principles of SAB 107 in conjunction with its adoption of SFAS 123(R). 10 Prior to the adoption of SFAS 123(R), we applied SFAS 123, amended by SFAS 148, “Accounting for Stock-Based Compensation, Transition and Disclosure” (“SFAS 148”), which allowed companies to apply the existing accounting rules under Accounting Principles Board No. 25, “ Accounting for Stock Issued to Employees ,” (APB 25) and related Interpretations. In general, as the exercise price of options granted under these plans was equal to the market price of the underlying common stock on the grant date, no stock-based employee compensation cost was recognized in our statements of operations for periods prior to the adoption of SFAS 123(R). As required by SFAS 148, prior to the adoption of SFAS 123(R), we disclosed reported net loss which included stock-based compensation expense of $0, calculated in accordance with APB 25, and then pro forma net loss as if the fair-value-based compensation expense calculated in accordance with SFAS 123 using the minimum value method had been recorded in the financial statements. Loss Per Share— We compute basic and diluted loss per share amounts pursuant to the Statement of Financial Accounting Standards (“SFAS”) No. 128, “Earnings per Share.” Basic loss per share are computed using the weighted average number of common shares outstanding during the period. Diluted loss per share are computed using the weighted average number of common and potentially dilutive securities outstanding during the period. Potentially dilutive securities consist of the incremental common shares issuable upon on exercise of stock options, warrants, convertible promissory notes, and senior secured convertible debentures (using the treasury stock method). Potentially dilutive securities are excluded from the computation if their effect is anti-dilutive. The following table summarizes the weighted average shares outstanding for the six months ending September 30, 2007 and 2006: Six Months Ended September 30, 2007 2006 Basic weighted average shares outstanding 12,099,236 7,470,341 Total stock options outstanding 1,791,009 1,037,633 Less: anti-dilutive stock options due to loss (1,791,009 ) (1,037,633 ) Total redeemable convertible preferred stock outstanding - 1,278,287 Less: anti-dilutive redeemable convertible preferred stock due to loss - (1,278,287 ) Total warrants outstanding 4,056,104 3,475,953 Less: anti-dilutive warrants due to loss (4,056,104 ) (3,475,953 ) Diluted weighted average shares outstanding 12,099,236 7,470,341 The following table summarizes the weighted average shares outstanding for the three months ending September 30, 2007 and 2006: Three Months Ended September 30, 2007 2006 Basic weighted average shares outstanding 14,510,238 8,378,608 Total stock options outstanding 1,791,009 1,037,633 Less: anti-dilutive stock options due to loss (1,791,009 ) (1,037,633 ) Total redeemable convertible preferred stock outstanding - 1,278,287 Less: anti-dilutive redeemable convertible preferred stock due to loss - (1,278,287 ) Total warrants outstanding 4,056,104 3,475,953 Less: anti-dilutive warrants due to loss (4,056,104 ) (3,475,953 ) Diluted weighted average shares outstanding 14,510,238 8,378,608 NOTE 2 — ACCRUED LIABILITIES September 30, 2007 March 31, 2007 Accrued professional fees $ 156,453 $ 217,370 Accrued royalties payable 44,917 50,676 Accrued bonuses 87,823 87,314 Accrued milestone payments to developers 146,085 420,000 Accrued paid time off 55,698 38,741 Other miscellaneous 11,505 93,203 Accrued marketing costs 571,500 175,000 Accrued commissions 159,113 42,094 Total $ 1,233,094 $ 1,124,398 11 NOTE 3 — DEFERRED REVENUE September 30, 2007 March 31, 2007 Lucinda Green’s Equestrian Challenge $ 217,188 $ — Total $ 217,188 $ — NOTE 4 — COMMITMENTS In the normal course of business, we enter into contractual arrangements with third-parties for the development of products, as well as for the license rights to intellectual property. Under these agreements, we commit to provide specified payments to a developer, or intellectual property holder, based upon contractual arrangements. Typically, the payments to third-party developers are conditioned upon the achievement by the developers of contractually specified development milestones. These payments to third-party developers and intellectual property holders may be deemed to be advances and are recoupable against future royalties earned by the developer or intellectual property holder based on the sale of the related game. Assuming all contractual provisions are met, the total future minimum contract commitments for development contracts and intellectual property holders in place as of September 30, 2007 are approximately $18,430,925, which is scheduled to be paid as follows: Year ended March 31, 2008 $ 5,687,681 2009 6,017,134 2010 6,726,110 Total $ 18,430,925 Lease Commitments Operating Leases — Red Mile leases its office space under a twelve month operating lease expiring March 2008 with a monthly base rental of $6,240 per month. Rent expense for the six months ended September 30, 2007 was $37,440. The minimum future lease payment for the above lease as of September 30, 2007 is $31,200 for the fiscal year ended March 31, 2008. No payments are due in future fiscal years beyond 2008. NOTE 5 — STOCK OPTIONS AND STOCK COMPENSATION The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: Period Ended September 30, 2007 Expected life (in years) 4.2 – 6.5 Risk free rate of return 4.0% - 5.13% Volatility 50% - 80% Dividend yield - Forfeiture rate 9% - 15% The following table sets forth the total stock-based compensation expense for the three months ended September 30, 2007 and September 30, 2006.All research and development costs, and sales, marketing, and business development costs in this table are related to employees. General and administrative costs are broken out between those related to consultants and those related to employees. 12 Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Research and development costs $ 5,659 $ 5,648 Sales, marketing, and business development costs 7,284 5,707 General and administrative costs—consultants 1,439 - General and administrative costs—employees 106,742 - Stock-based compensation before income taxes 121,124 11,355 Income tax benefit - - Total stock-based employee compensation expense after income taxes $ 121,124 $ 11,355 The following table sets forth the total stock-based compensation expense for the six months ended September 30, 2007 and September 30, 2006.All research and development costs, and sales, marketing, and business development costs in this table are related to employees. General and administrative costs are broken out between those related to consultants and those related to employees. Six Months Ended September 30, 2007 Six Months Ended September 30, 2006 Research and development costs $ 11,256 $ 7,384 Sales, marketing, and business development costs 14,568 10,557 General and administrative costs—consultants 1,439 62,522 General and administrative costs—employees 211,612 - Stock-based compensation before income taxes 238,875 80,463 Income tax benefit - - Total stock-based employee compensation expense after income taxes $ 238,875 $ 80,463 During the six and three months ended September 30, 2007, the Company granted employee stock options for 15,000 common shares and non-employee stock options for 30,000 common shares exercisable at $2.35 per share expiring in 10 years and vesting over 3 years.The options were valued at $71,301 or $1.58 per option using a Black-Scholes option pricing method that uses the assumptions noted above. On April 8, 2005, the Board of Directors approved the Red Mile Entertainment 2005 Stock Option Plan which permits the Board of Directors to grant to officers, directors, employees and third parties incentive stock options (“ISOs”), non-qualified stock options, restricted stock and stock appreciation rights (“SARs”). At March 15, 2007, the Board of Directors and stockholders holding a majority of voting power voted to authorize the board of directors, at its discretion, to amend the 2005 Stock Option Plan.Under the Amended Plan, options for 2,500,000 shares of common stock are reserved for issuance.At September 30, 2007, 466,255 options are available for grant.Options have been issued with exercise prices of between $0.66 and $4.00 per share as follows: Options Outstanding Options Exercisable Number Weighted Avg. Weighted Avg. Number Weighted Avg. Range of Exercise Prices Outstanding Remaining Life Exercise Price Exercisable Exercise Price $ 0.66 - $1.49 660,174 8.29 0.71 503,954 0.73 $ 1.50 - $2.37 141,667 8.88 2.16 78,333 2.00 $ 2.38 - $4.00 989,168 9.46 3.90 74,931 3.77 1,791,009 $ 2.59 657,218 $ 1.23 13 Option activity under the Amended Plan is as follows: Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at March 31, 2006 940,966 $ 0.75 Exercisable at March 31, 2006 177,620 $ 0.90 Granted 1,124,167 3.75 Forfeited or expired (76,388 ) 2.73 Outstanding at March 31, 2007 1,988,745 $ 2.28 Exercisable at March 31, 2007 607,000 $ 0.83 Granted 45,000 2.35 Exercised (143,067 ) .66 Forfeited or expired (99,669 ) $ .71 Outstanding at September 30, 2007 1,791,009 $ 2.59 8.98 $750,431 Exercisable at September 30, 2007 657,218 $ 1.23 8.31 $638,630 In the case where shares have been granted to third parties, the fair value of such shares is recognized as an expense in the period issued using the Black-Scholes option pricing model. In the case of shares granted to employees, the fair value of such shares is recognized as an expense over the service period.As of September 30, 2007, the fair value of options issued by the Company was $1,861,385. Expense recognized for the six and three months ending September 30, 2007 and 2006 was $238,875 and $121,124, and $17,941 and $11,355, respectively.The unamortized cost remaining at September 30, 2007 was $1,255,631 with a weighted average expected term for recognition of 4.47 years. At the time of grant, the estimated fair values per option were from $0.33 to $2.94. During the six months ended September 30, 2007, 112,243 options with a $0.66 strike price and 30,825 options with a $0.90 strike price were exercised pursuant to a cashless provision.The Company issued 97,952 common shares for the options exercised. During the six months ended September 30, 2007, 98,331 options with a $0.66 strike price and 1,338 options with a $0.90 strike price expired. NOTE 6 — COMMON STOCK On July 18, 2007, the Company issued 1,872,600 of its common stock to a total of 69 accredited investors for an aggregate amount of $4,681,500.The shares were issued pursuant to an agency agreement with J.F. Mackie &
